Case 3:19-cr-00001-TJC-PDB Document 135 Filed 02/27/20 Page 1 of 5 PageID 3188




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA                )
                                            )
          v.                                ) CASE NO. 3:19-cr-00001-TJC-PDB
                                            )
    JOHN R. NETTLETON,                      )
                                            )
          Defendant.                        )

                       GOVERNMENT’S MOTION FOR
                       LEAVE TO EXCEED PAGE LIMIT

         The United States of America, by and through undersigned counsel,

   respectfully requests leave to file pleadings in response to the Defendant’s

   Motion for Judgment of Acquittal Pursuant to Federal Rule of Criminal

   Procedure 29, Dkt. 129, and a Motion for New Trial Pursuant to Federal Rule

   of Criminal Procedure 33, Dkt. 130, which exceed the 20-page limit imposed

   by Local Rule 3.01(b). The Government has consulted with the Defense and

   there is no objection to this motion. The grounds for this motion are described

   in more detail below:

                 INCORPORATED MEMORANDUM OF LAW

         Pursuant to Local Rule 3.01(b), any party opposing a motion must file a

   memorandum of legal authorities which may not exceed 20 pages in length.

   See M.D. Fla. L. R. 3.01(b). However, if the need arises, a party may request

   leave of Court to file a motion exceeding that page limit. See id. at 3.01(d).
Case 3:19-cr-00001-TJC-PDB Document 135 Filed 02/27/20 Page 2 of 5 PageID 3189




         On January 31, 2020, the Defendant filed two post-trial motions, a

   Motion for Judgment of Acquittal Pursuant to Federal Rule of Criminal

   Procedure 29, Dkt. 129, and a Motion for New Trial Pursuant to Federal Rule

   of Criminal Procedure 33, Dkt. 130. Both motions raise complex issues of law

   and fact. The Government’s response to the Motion for Judgment of Acquittal

   Pursuant to Federal Rule of Criminal Procedure 29, Dkt. 129, is approximately

   23 pages long.   The Government’s response to the Motion for New Trial

   Pursuant to Federal Rule of Criminal Procedure 33, Dkt. 130, is approximately

   28 pages long.

         Counsel for the Defendant has consented to the Government’s responses

   exceeding the 20-page limit of Local Rule 3.01(b).

         Accordingly, pursuant to Local Rule 3.01(d), the Government

   respectfully requests leave to file responses to the Defendant’s motions (Dkt.

   129 and 130) which exceed the 20-page limit imposed by Local Rule 3.01(b).

                                   Respectfully submitted,

                                      /s/ Peter M. Nothstein
                                   Counsel for the Government
                                   TODD GEE
                                   Deputy Chief
                                   PETER M. NOTHSTEIN
                                   Senior Litigation Counsel
                                   Public Integrity Section
                                   Criminal Division
                                   U.S. Department of Justice
                                   1331 F Street NW


                                         2
Case 3:19-cr-00001-TJC-PDB Document 135 Filed 02/27/20 Page 3 of 5 PageID 3190




                                 Washington, DC, 20005
                                 Telephone: (202) 514-1412
                                 Todd.Gee2@usdoj.gov
                                 Peter.Nothstein@usdoj.gov

                                 DATED: February 27, 2020




                                      3
Case 3:19-cr-00001-TJC-PDB Document 135 Filed 02/27/20 Page 4 of 5 PageID 3191




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA              )
                                          )
          v.                              ) CASE NO. 3:19-cr-00001-TJC-PDB
                                          )
    JOHN R. NETTLETON,                    )
                                          )
          Defendant.                      )

                                     ORDER

         Upon the motion of the United States, it is ORDERED that the United

   States may file a memorandum of law in opposition to the Defendant’s pretrial

   motions, Dkts. 129 and 130, which exceed the 20-page limit imposed by Local

   Rule 3.01(d).

         Entered in Jacksonville, Florida this ___ day of February 2020.



                              ________________________________
                              THE HONORABLE TIMOTHY J. CORRIGAN
                              UNITED STATES DISTRICT JUDGE




                                         4
Case 3:19-cr-00001-TJC-PDB Document 135 Filed 02/27/20 Page 5 of 5 PageID 3192




                          CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this date, I electronically filed the
   foregoing pleading with the Clerk of the Court using the CM/ECF system,
   which will send notification of such filing to the attorneys of record for the
   defendant.

   Dated: February 27, 2020                  /s/ Peter M. Nothstein
                                         Todd Gee
                                         Deputy Chief
                                         Peter M. Nothstein
                                         Senior Litigation Counsel
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                         5
